             Case 2:18-cr-00422-SPL Document 448 Filed 01/25/19 Page 1 of 2



                                  DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Steven P. Logan           Date: January 25, 2019
USA v. Lacey, et al                            Case Number: CR-18-00422-PHX-SPL



Assistant U.S. Attorneys: Kevin Rapp, Andrew Stone, Reginald Jones, John Kucera and Margaret
Perlmeter
Defendant-1: Michael Lacey

Attorneys for Defendant: Paul Cambria and Robert Corn-Revere, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-2: James Larkin

Attorneys for Defendant: Thomas Bienert, Jr. and Robert Corn-Revere, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-3: Scott Spear

Attorney for Defendant: Bruce Feder, retained
Defendant: ☒ Present ☐ Not Present ☒ Released            ☐ Custody ☐ Summons ☐ Writ


Defendant-4: John Brunst

Attorneys for Defendant: Michael Kimerer and Gopi Panchapakesan, retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ


Defendant-6: Andrew Padilla

Attorney for Defendant: Michael Piccarreta, retained
Defendant: ☐ Present ☒ Not Present ☒ Released            ☐ Custody ☐ Summons ☐ Writ
                Case 2:18-cr-00422-SPL Document 448 Filed 01/25/19 Page 2 of 2

USA v. Lacey et al                                                               Date: January 25, 2019
Case Number: CR-18-00422-PHX-SPL                                                              Page 2 of 2


Defendant-7: Joye Vaught

Attorney for Defendant: Stephen Weiss, retained
Defendant: ☐ Present ☒ Not Present ☒ Released                   ☐ Custody ☐ Summons ☐ Writ




STATUS HEARING:

Argument is presented regarding the Defendants’ Joint Status Report, (Doc. 443), the United States’
Memorandum (Doc. 444) and the United States’ Response to Defendants’ Joint Status Report (Doc.
446).

Recess taken.

Further argument is presented. The Court treats the Defendants’ Joint Status Report (Doc. 443) as a
motion/request to stay the defendants’ obligations. For the reasons stated on the record, the defendants’
motion is denied. Counsel for the government and for the defense are directed to continue to meet the
deadlines set forth in the Court’s Scheduling Order (Doc. 131).




                                                                                    Start: 9:35 AM
Court Reporter Elva Cruz-Lauer                                                      Stop: 11:29 AM
Deputy Clerk Lisa Richter

                                                                 Total court time: 1 hour, 34 minutes




                                               Page 2 of 2
